Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 1 of 16




          EXHIBIT A
Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 2 of 16
Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 3 of 16
Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 4 of 16
Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 5 of 16
Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 6 of 16




          EXHIBIT B
    Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 7 of 16




KONTROLFREEK PHOTOGRAPHS               INFRINGING PHOTOGRAPHS
Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 8 of 16




          EXHIBIT C
Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 9 of 16
Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 10 of 16




           EXHIBIT D
Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 11 of 16
Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 12 of 16
Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 13 of 16




           EXHIBIT E
Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 14 of 16
Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 15 of 16




           EXHIBIT E
Case 1:20-cv-03882-JPB Document 1-1 Filed 09/18/20 Page 16 of 16
